Exhibit 10.1
 
PROMISSORY NOTE
 
U.S. $4,000,000.00
 June 29, 2007

 
 
FOR VALUE RECEIVED, TDS AMENITIES, INC, a Florida corporation and TDS TOWN HOMES
(PHASE 2), LLC, a Florida limited liability company, with their principal
addresses at 2460 Sand Lake Road, Orlando, Florida 32809 (collectively
“Borrower”), hereby promises to pay to the order of CENTRAL FLORIDA VENTURES,
L.L.C., a Florida limited liability company (“Lender”), with its principal
address at 2460 Sand Lake Road, Orlando, Florida 32809, the principal sum
of  FOUR MILLION DOLLARS ($4,000,000.00) or so much thereof as may be advanced
from time to time, and interest accrued on the balance of principal from time to
time outstanding, in United States currency, at the rates and at the times
hereinafter described.
 
 
1. Term.  The term shall commence on the date set forth above (“Effective Date”)
and shall expire in one (1) year from such date, at which time, all outstanding
principal, accrued interest, changes and fees shall be due and payable.
 
 
2. Interest Rate.  The principal amount hereof outstanding from time to time
shall bear interest from the date of disbursement until paid in full at THIRTEEN
PERCENT (13%) per annum, compounded monthly.  Interest on the Loan shall be
calculated for the actual number of days elapsed on the basis of a 360-day year,
including the first date of the applicable period to, but not including, the
date of repayment.
 
 
3. Payment Schedule.  A balloon payment of all principal and accrued, but unpaid
interest due and shall be payable at the expiration of the one (1) year term of
this Note.
 
4.  Late Charge.  Any installment not received within ten (10) days of when due,
shall be subject to, and it is agreed that the Lender shall collect thereon a
“late charge” in the amount of five percent (5%) of such delinquent
installment.  Said “late charge” shall be immediately due and payable and shall
be paid by the Borrower without notice or demand of the Lender.
 
5.  Prepayment.  The Borrower shall have the right to prepay all or any portion
of the principal of this Note at any time without notice, premium or penalty for
the privilege of such prepayment.  In the event of full prepayment, all accrued
interest and other charges shall be paid at the same time as full principal
prepayment.  Any partial prepayment shall be applied against the principal
amount outstanding and shall not postpone the due date of any subsequent monthly
installments or change the amount of such installments.


6.  Interest Limitation.  Interest payable under this Note or any other payment
which would be considered as interest or other charge for the use or loan of
money shall never exceed the highest rate allowed by law applicable to this loan
to be charged by Lender.  If the interest or other charges collected or to be
collected in connection with this loan exceed the permitted limits, then: (i)
any such interest or loan charge shall be reduced by the amount necessary to
reduce the charge to the permitted limit; and (ii) any sums already collected
from Borrower which exceeded permitted limits will be refunded.  The Lender may
choose to make this refund by reducing the principal owed under this Note or by
making a direct payment to Borrower.


7.  Events of Default.  The happening of any of the following events shall
constitute a default after any cure period or notice required to Borrower: (a)
failure of Borrower to pay any sums required hereunder; or (b) a default shall
occur in any instrument securing this Note or in any other instrument executed
in connection with the loan evidenced hereby.
 
 

--------------------------------------------------------------------------------




 
8.  Acceleration.  If a default shall occur hereunder, then at the option of the
Lender the entire principal sum then remaining unpaid and accrued interest shall
immediately become due and payable without notice or demand, and said principal
shall bear interest from such date at the highest legal rate permitted by law,
from time to time, to charged by Lender; it being agreed that interest not paid
when due shall, at the option of the Lender, draw interest at the rate provided
for in this paragraph.  Failure to exercise the above options shall not
constitute a waiver of the right to exercise the same in the event of any
subsequent default.  If this Note is payable upon demand, then no terms or
provisions contained in this paragraph shall be deemed to alter the demand
nature of this Note.


9.  Florida law.  This Note shall be construed according to the laws of the
State of Florida.  It shall be enforceable in a Court having competent
jurisdiction in Orange County, Florida.


10.  Waiver of Jury Trial.  BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE THE RIGHT OF BORROWER OR LENDER OR ANY SUCCESSOR, ASSIGN
OR OTHER PARTY CLAIMING THROUGH BORROWER OR LENDER MAY HAVE TO A TRIAL BY JURY
IN RESPECT TO ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS NOTE AND ANY DOCUMENT CONTEMPLATED TO BE EXECUTED IN
CONJUNCTION HEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN), OR ACTIONS OF EITHER OR ANY PARTY. THIS PROVISION
IS A MATERIAL INDUCEMENT FOR THE LENDER ENTERING INTO THIS NOTE


BORROWER:
 
TDS AMENITIES, INC.,
 
 
 
By:            /s/ Malcolm J. Wright
  Malcolm J. Wright, President
 
TDS TOWN HOMES (PHASE 2), LLC, a Florida limited liability company
By:  Tierra del Sol Resort (Phase 2), Ltd., a Florida limited partnership, its
manager
By:  TDS Management, LLC, a Florida limited liability company, its general
partner
 
By: /s/ Malcolm J. Wright                                           
Name:  Malcolm J. Wright
Title:    Manager
 
 


 
 

--------------------------------------------------------------------------------

